DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Applicant’s response filed 12 October 2021 has been entered and considered.  All rejections not reiterated herein have been withdrawn.

Priority
The instant application claims priority as a CONTINUATION to the following applications: US 16/437726 filing date 6/11/19; US 16/430015 filing date 6/3/19; US 16/414213 filing date 5/16/19; US 16/402098 filing date 2/14/19; US 16/276235 filing date 2/14/19; US 15/187661 filing date 6/20/16; US 13/080616 filing date 4/5/11.  Priority to these applications as a CONTINUATION is GRANTED based on Applicant’s arguments filed 4 November 2020 showing support for the instantly claimed invention.  However, the provisional application to which the instant application claims priority as a CONTINUATION, US 61/321124 filing date 4/5/10, does not incorporate by reference US PG Pub 2008/0220434, on which Applicant relies for support for the instantly claimed invention.  As such, the instant application is considered a CONTINUATION-IN-PART of the provisional US Application 61/321124.  For the purposes of prior art, the effective filing date of the claimed invention is 5 April 2011.



	Information Disclosure Statement
The IDSes filed 3 August 2021, 13 August 2021, 24 August 2021, 14 September 2021, 24 September 2021, 4 October 2021, 13 October 2021 and 20 October 2021 have been considered.  The references indicated with a strike through are either duplicate references already cited in the application file or are not proper documents for an IDS.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2, 3, 6-14, 16, 19-30 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy (US 2005/0196786) in view of Meares et al. (US 2005/0042695) further in view of Liu et al. (Analytical Chemistry, 2006) and Yost (US 2012/0196297, priority date 14 July 2009).
Levy teaches a method of analyzing a target biological molecule of a tissue sample, the method comprising:
binding a plurality of probes to a tissue sample, wherein a probe of the plurality of probes comprises an antibody (par. 9) that specifically binds a target protein (par. 27-28) of the tissue sample and a mass tag labeling moiety linked to the antibody (par. 12, 13 and 28);

performing a mass analysis of the detection moiety (subjecting the sample to MALDI TOF mass spectroscopy, par. 11-13 and 28); and
determining a location of the target biological molecule in the tissue sample based on the mass analysis (visualization of the target molecules by MALDI TOF MS, par. 28; IMS detection mechanism provides spatial resolution, par. 105).
Levy fails to teach multiple labeling moieties conjugated to the antibody, wherein each of the multiple labeling moieties comprises a chelated metal.
Meares et al. teach a method of analyzing a target biological molecule of a tissue sample (par. 70), the method comprising: binding a plurality of probes to a tissue sample (tissue sample, par. 70; probes bind with sample, par. 38), wherein a probe of the plurality of probes comprises a labeling moiety linked to the peptide and comprising a single chelated metal ion and a structure having four metal-coordinated nitrogen atoms (plurality of tags are distinguishable from each other based on differential mass, par. 68; tags comprise a single chelated metal ion, par. 106; metal chelate has 4 nitrogen atoms which are metal-coordinating atoms, par. 108) that are capable conjugating iron (par. 117) and has a closed ring structure (par. 14 and 16); and performing MALDI-TOF analysis on the tissue sample comprising the probes, which 
Liu et al. teach that chelated metal probes, such as those taught by Meares et al., may be linked to a peptide (paragraph spanning pages 6615-6616; Fig. 1, pg. 6616) and performing MALDI TOF analysis on the chelated metal detection moiety, which liberates a detection moiety for detection (pg. 6616, right column, 3rd paragraph), in order to promote cleaner fragmentation in mass spectrometry and improved confidence level of protein identification (Abstract, pg. 6614).
Yost teaches a method comprising binding a probe to a target protein in a sample, wherein a probe of the probe comprises an antigen that specifically binds to an target antibody (par. 30) and multiple labeling moieties that are the same (plurality of the mass tags conjugated to a single antigen indicates that the mass tags are the same, par. 23; solution comprising a plurality of mass tags are attached to the antigen and would therefore necessarily be the same mass tags, par. 30) conjugated to the antigen (par. 23, 29 and 30);
directing radiation to the sample to perturb the labeling moieties and liberating a detection moiety from the probe the in the sample (par. 39; MALDI, par. 43); and 
detecting the target protein in the sample based on the mass analysis (par. 30  and 45), in order to provide increased specificity and sensitivity of detection of a target protein (par. 23). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute for the mass tag labeling moiety in the mass spectroscopy method taught by Levy, a chelated metal mass tag as taught by Meares et 
It would have further been obvious to one having ordinary skill in the art at the time the invention was made to conjugate to the antibody of the probe of Levy in view of Meares et al. further in view of Liu et al., multiple labeling moieties conjugated to the protein that binds a target protein as taught by Yost, in order to provide increased specificity and sensitivity of the mass spectrometric analysis (Yost, par. 23). 
Although Yost teaches the mass tag conjugated to an antigen that is specific for an antibody, one having ordinary skill would recognize that generally, the mass tag is conjugated to the protein that is specific for a target analyte.  When this teaching is combined with the teaching of Levy, an antibody is specific for a target analyte and is conjugated to a mass tag.  As such, following the teachings of Yost, the antibody of Levy that is specific to a target analyte would be conjugated to a plurality of mass tags.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Levy and Liu are similarly drawn to a MALDI TOF technique involving peptide probes comprising a labeling moiety linked to the peptide and comprising a chelated metal.  Levy, Liu, Meares and Yost are similarly drawn to MALDI TOF performed on mass tags.
With respect to claim 7, Levy teaches the probe of the plurality of probes is a first probe having a first peptide and the target biological molecule is a first target biological molecule and a second peptide that specifically binds to a second target different from the first target is linked to a labeling moiety comprising a chelated metal (specific mass 
With respect to claims 19, 20, 28 and 29, Yost teaches the multiple labeling moieties (mass tags) are conjugated to the protein specific for a target indirectly through linking moieties that comprise a polymer (par. 27).  Levy teaches the peptide is an antibody and the labeling moiety linked to the antibody indirectly through a linking moiety (photocleavable linker, par. 28) that is a polymer (par. 42).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to attach to the antibody of Levy, a plurality of labeling moieties via a linking moiety comprising a polymer as taught by Yost, in order to provide appropriate linkage of mass tags that is compatible with MALDI analysis. 
With respect to claims 22-25, 27 and 32, Levy teaches determining information corresponding to an abundance of first and second target biological molecules at different locations in the tissue sample corresponding to multiple locations of interest, which indicates the radiation directed to more than one locations of interest in the tissue sample (visualization of the proteins at each of the different locations provides information in determining the abundance of the different biological molecules by securing information on both expression level and cellular position, par. 3 and 26-28) 
With respect to claim 26, Levy teaches the sample is a fresh-frozen tissue sample (par. 17).
With respect to claim 30, Levy teaches the mass analysis is a spatially resolved mass analysis of the detection moiety (visualization by imaging mass spectroscopy using MALDI TOF MS, par. 26 and 28).

Claims 15, 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy (US 2005/0196786) in view of Meares et al. (US 2005/0042695) further in view of Liu et al. (Analytical Chemistry, 2006) and Yost (US 2012/0196297, priority date 14 July 2009), as applied to claim 2, further in view of Thomas (US 2008/0220434).
Levy in view of Meares et al. further in view of Liu et al. and Yost teach binding a plurality of probes to a tissue sample, wherein the probes comprise an antibody that specifically binds a target protein of the tissue sample and multiple labeling moieties comprising a chelated metal and a detection moiety that is liberated from the probe in the tissue sample, but fail to teach the detection moiety liberated from the tissue sample in an oxidized form relative to a corresponding moiety prior to directing radiation to the tissue sample.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in the method of Levy in view of Meares et al. further in view of Liu et al. and Yost, the detection moiety liberated from the tissue in an oxidized form relative to a corresponding moiety prior to directing radiation to the sample, a primary antibody that specifically binds the target protein and a secondary antibody conjugated to the labeling moiety and the detection moiety liberated from a location that is within 200 angstroms of the target protein as taught by Thomas, in order to decrease false positive results and provide detection of complex biomolecular interactions in a sample (Thomas, par. 7-8).
It is noted that Thomas does not specifically teach the detection moiety liberated from a location in the tissue sample.  However, Levy teaches binding of an antibody to a target protein in a tissue sample.  Therefore when the detection moiety of Thomas is 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Levy and Thomas are similarly drawn to detection of and antibody binding to a target protein using MALDI-ToF mass spectroscopy analysis, wherein the target protein is oxidized.  Meares, Liu and Thomas are similarly drawn to chelated metal labeling moieties.

Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive.
Applicant first provides a summary of each of Meares, Liu and Yost.  In this summary, Applicant states that Meares discloses mass spectrometry performed on tag moieties that have been captured on an affinity medium and then eluted from the affinity medium.  Applicant points to several places in Meares that describe elution of tag moieties from the affinity medium.  Examiner notes that elution is only one embodiment of the disclosed invention in Meares and an alternative embodiment of directly detecting a mass tag (without an affinity column) is disclosed at paragraph 71.

Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  As noted above, Meares’ disclosure of capture, elution and detection of adducts from an affinity column is only one embodiment disclosed by Meares.  At paragraph 71, Meares also discloses an embodiment where adducts are detected directly as an alternative to elution over an affinity column.  The direct detection, without the affinity column, would occur via mass spectrometry directly from the tissue sample.  It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 

Applicant also argues, if Levy were modified by Meares, one having ordinary skill in the art would have simply substituted the Meares’ tag moiety for Levy’s entire probe, not Meares’ tag moieties for only a portion of Levy’s probes, which would result in the loss of the antibody in Levy’s probe.
	Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  Meares discloses that the structure of the ECAT reagent (tag moiety) depends on the application of the invention and may comprise a protein reactive moiety that is reactive with a biomolecule and may also include a binding moiety (par. 120 and 121).  Therefore one having ordinary skill would recognize that when Meares is combined with Levy the application of the invention would not be a substitution of the entire probe of Levy with Meares’ mass tag.  Instead, the application of the invention would require the tag moiety of Meares to be attached to the antibody of Levy.  One having ordinary skill in the art would have had a reasonable expectation of success in making such a combination because Meares provides support for attaching the tag moiety to a moiety that is reactive with a biomolecule.  In Levy, the antibody is the moiety that is reactive with a biomolecule.

	Applicant argues that replacing Levy’s peptide tags with Meares’ tag moieties would disadvantage Levy’s methods because the number of different probes that can 
	Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  Although Meares teaches a reduced number of different mass tags from Levy, this does not teach away from the combination of references because the mass tags of Meares provide other benefits such as a simple, rapid and economical mass tagging technique as taught by Liu.  Furthermore, the combination of Levy, Meares, Liu and Yost provide for a mass tag having multiple labeling moieties, which would necessarily allow for a larger number of unique probes since different numbers of labeling moieties can be used to create unique masses.

	Applicant argues that Meares’ tag moieties are not compatible with Levy’s mass tag unit requirements since Levy states the mass tags are within the range of 900-2000 AMUs and Meares’ tag moieties are less than 900 AMU.
	Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  Examiner acknowledges that Meares teaches mass tags that are outside of the mass tag size range taught by Levy.  However, both Meares and Levy teach detection of the mass tags using a mass spectroscopy technique including MALDI.  Therefore one having ordinary skill would expect the mass tags of Meares to be detectable by Levy’s method because the same detection technique is employed.

	Applicant argues that the cited references do not describe efficient conjugation of multiple metal chelating moieties to an antibody since Liu’s abundances of doubly-
	Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  Liu is relied upon for teaching conjugating a metal chelating labeling moiety to a peptide, but is not relied upon for teaching multiple labeling moieties attached to the antibody.  It is noted that Yost is relied on for teaching multiple labeling moieties.

	Applicant further argues that Yost is not relevant to chelating moieties and does not disclose methods for conjugating multiple metal chelating moieties to an antibody.
	Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  Examiner acknowledges that Yost does not teach methods for conjugating multiple metal chelating moieties to an antibody.  However, Yost is relevant to in the instant claims for teaching a plurality of labeling moieties conjugated to a protein that binds to the target.  Meares and Liu are relied on for teaching attachment of a metal chelating moiety to an antibody.  The rejection does not rely on Yost for teaching each labeling moiety individually attached directly to the antibody, nor do the claims require each labeling moiety attached directly to the antibodies.  Instead, the claims recite “multiple labeling moieties conjugated to the antibody, wherein each of the multiple labeling moieties comprises a chelated metal”.  Therefore the claims require only that the multiple labeling moieties each comprising a chelated metal be conjugated to the antibody as a group, not individually.  Yost teaches multiple mass tags attached 

	Applicant argues that the conjugation methods of Liu do not yield probes that are suitable for use in Levy because Levy’s probes require a cleavage site and Liu’s methods for coupling DTPA to a terminal amine group of a peptide do not yield an adduct that includes a cleavage site.  Instead, the resulting adduct contains a direct covalent bond between the peptide and the DTPA and would be unsuitable for use in Levy’s method.
	Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  It is acknowledged that Liu does not teach a cleavage site that is required for use in Levy’s method.  However, the rejection relies on Meares for teaching probe having a labeling moiety comprising a chelated metal.  Liu is relied on only for the ability of the labeling moiety to attach to an antibody.  Meares teaches the probe comprising a group that allows for and/or enhances separation of the biomolecules tagged with the labeling moieties (ECAT reagents, par. 121).  It is noted that while Meares exemplifies an enzymatic or chemical cleavage site as the group that allows for separation of the biomolecules from the labeling moieties, when combined with the teaching of Levy and for detection using MALDI technique, the photocleavage .

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELANIE BROWN/Primary Examiner, Art Unit 1641